Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 


Response to Communication(s)
2.	This office action is in response to the Amendment filed on January 13, 2021. Claims 6, 12, 14-21 and 24 were canceled. Claims 1-5, 7-11, 13, 22-23 and 25-28 are now pending in the application.
	
Information Disclosure Statement
3. 	The information disclosure statement filed 01/13/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Allowable Subject Matter
4.	Claims 1-5, 7-11, 13, 22-23 and 25-28 are allowed in light of terminal disclaimer and applicant’s amendments. The following is a statement of reasons for the indication of allowable subject matter:
	The outstanding response filed 01/13/2021 incorporates the subject matters in the objected claims 6, 12 and 24 into base claims 1, 8 and 22, respectively; and the Terminal Disclaimer filed 04/30/2020 has placed the instant application in a favorable condition for 
	Substantially regarding claims 8-11 and 13, the prior art of record also fails to show the method at the user equipment on receiving and decoding the repetitions of PBCH content scrambled according to specific designed function as the same manner set forth in claims 22-23 and 25-28.

5. 	References U.S. 8,446,868; U.S. 8,520,601 and U.S. 9,338,763 are cited because they are put pertinent to improve the physical broadcast channel ‘PBCH’ transmission on coding in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        
February 22, 2021